The contention of appellant in his motion for rehearing is that we erred in following the case of McGee v. State,112 Tex. Crim. 450, 17 S.W.2d 50, in which case the exact point here raised was by a majority opinion decided adversely to appellant. That case has been followed in Stapler v. State, 120 Tex.Crim. Rep., 47 S.W.2d 837. The views of the present writer as set out in a dissenting opinion in McGee's case remain unchanged; likewise the views of the majority of the court remain the same as expressed in that case and in Stapler's case.
Under those circumstances, the motion for rehearing will be overruled.
Overruled.